Citation Nr: 1433647	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-07 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating greater than 50 percent for obstructive sleep apnea.

2.  Entitlement to a disability rating greater than 30 percent for anxiety disorder.

3.  Entitlement to disability rating greater than 10 percent for status-post patellofemoral pain syndrome (PFPS) of the left knee.

4.  Entitlement to an effective date earlier than December 16, 2006 for the award of a 10 percent rating for service connected status-post PFPS of the left knee.

5.  Entitlement to a disability rating greater than 10 percent prior to February 11, 2014, and greater than 30 percent thereafter, for gastroesophageal reflux disease (GERD) with irritable bowel syndrome.

6.  Entitlement to a disability rating greater than 10 percent prior to September 21, 2012, and greater than 50 percent thereafter, for migraine headaches, including on an extraschedular basis.

7.  Entitlement to a compensable disability rating for psoriatic arthritis, to include the propriety of the rating reduction from 20 percent to 0 percent, effective May 1, 2007.

8.  Entitlement to a compensable disability rating for bilateral hearing loss.

9.  Entitlement to a compensable disability rating for hypertension.

10.  Entitlement to a compensable disability rating for allergic rhinitis.

11.  Entitlement to a compensable disability rating for epididymitis.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 21, 2012.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1992 to May 1993 and from December 1995 to November 2004.

This case has a lengthy procedural history.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from January and July 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In June 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the RO/AMC attempt to obtain the Veteran's updated VA and private treatment records, his Social Security Administration (SSA) records, and schedule him for appropriate examinations to determine the current nature and severity of his service-connected left knee, psoriatic arthritis, GERD with irritable bowel syndrome, and migraine headaches.  The Veteran's SSA records subsequently were associated with his claims file.  The Veteran's updated VA treatment records were associated with his Virtual VA paperless claims file.  Additional private treatment records were not identified by the Veteran.  The requested examinations occurred in September 2012, September 2013, and in February 2014.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As noted in the Board's June 2012 remand, the RO granted service connection for psoriatic arthritis (also claimed as bilateral hands, bilateral knees, bilateral hips, and bilateral feet psoriatic arthritis) and assigned a 20 percent evaluation under Diagnostic Code 5009 effective November 23, 2004, in a July 2005 rating decision.  The Veteran's total combined disability rating was 70 percent effective from November 23, 2004.  In a June 2006 rating decision, the RO proposed to sever service connection for psoriatic arthritis.  In a July 2006 statement, the Veteran, through his representative at that time, requested a hearing in connection with the proposed action.  (An October 2006 rating decision increased the disability rating for the Veteran's service connected anxiety disorder which resulted in an increased combined evaluation of 80 percent effective from August 23, 2006.)  

In a February 2007 rating decision, the RO indicated that the hearing on the proposed rating reduction had been scheduled but then was cancelled so that the Veteran could undergo a VA examination to determine whether he had psoriatic arthritis.  The RO found that severance of service connection was not proper as it was not granted in error.  Rather, as there was no objective evidence of the condition, an evaluation greater than 0 percent was not proper.  Therefore, the RO reduced the 20 percent rating to 0 percent effective May 1, 2007, for the Veteran's service-connected psoriatic arthritis.  Significantly, the reduction reduced the Veteran's overall combined evaluation from 80 percent to 70 percent but not to a level less than what was in effect prior to the reduction.  Thus, the due process protections of 38 C.F.R. § 3.105(e) do not apply to this rating reduction claim.  See VAOPGCPREC 71-91.  In any event, the Board notes that a review of the Veteran's claims file shows that the RO properly followed the due process protections found in § 3.105(e).  In the April 2007 claim on appeal, the Veteran's representative at that time requested "reconsideration of decision that proposes to decrease arthritis."  The RO construed the April 2007 statement as a claim for a compensable disability rating for service connected psoriatic arthritis.  The Board also will construe the April 2007 statement as a notice of disagreement with the rating reduction.  The statement of the case issued in January 2009 provided reasons and bases for the reduction and the currently assigned rating.  The substantive appeal (VA Form 9) filed in March 2009 perfected the entire issue to the Board.

In February 2013 correspondence, the Veteran's attorney notified him and VA that she was withdrawing from representing him.  Thus, the Veteran currently is unrepresented before VA.

The Board notes that its June 2012 remand included the issues of whether new and material evidence had been received to reopen claims of service connection for cervical strain and for a low back disability (previously characterized as low back pain).  In a November 2013 rating decision, the RO reopened and granted a claim of service connection for a low back disability (which it characterized as degenerative changes of the thoracic spine (claimed as low back pain)), assigning a 10 percent rating effective November 23, 2004, and a 20 percent rating effective April 9, 2011.  The RO also assigned a higher 50 percent rating effective September 21, 2012, for the Veteran's service-connected migraine headaches.  Although the time for initiating an appeal of this rating decision has not yet expired, because the grant of service connection for degenerative changes of the thoracic spine (claimed as low back pain) constitutes a full grant of benefits on this issue, the claim of service connection for a low back disability (previously characterized as low back pain) is no longer in appellate status.  See Grantham v. Brown, 114 F .3d 1156 (1997).

In a January 2014 rating decision, the RO granted, in pertinent part, a claim of service connection for cervical strain (which it characterized as degenerative disc disease of the cervical spine), assigning a 10 percent rating effective September 19, 2013.  Although the time for initiating an appeal of this rating decision has not yet expired, because the grant of service connection for degenerative disc disease of the cervical spine constitutes a full grant of benefits on this issue, the claim of service connection for cervical strain is no longer in appellate status.  Id.

In a March 2014 rating decision, the RO assigned a higher 30 percent rating effective February 11, 2014, for the Veteran's service-connected GERD with irritable bowel syndrome.  

In summary, after having reviewed the record evidence, to include the rating decisions issued since the Board's June 2012 remand, the issues on appeal are as stated on the title page of this decision.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected obstructive sleep apnea is manifested by, at worst, complaints of daytime sleepiness and difficulty sleeping and the use of a continuous positive airway pressure (CPAP) machine.

2.  The Veteran's service-connected anxiety disorder is manifested by, at worst, complaints of daily anxiety and difficulty sleeping.

3.  The Veteran's service-connected status-post PFPS of the left knee is manifested by, at worst, no limitation of motion on extension, complaints of pain on movement and difficulty lifting, standing, and walking for prolonged periods, and normal x-rays.

4.  On VA examination on December 16, 2006, the Veteran's status-post PFPS of the left knee was manifested by, at worst, a painful range of motion from 135 to 140 degrees; this examination can be construed reasonably as an informal increased rating claim for PFPS of the left knee and is the earliest factually ascertainable date that the symptomatology attributable to this disability had worsened.

5.  In a letter dated on April 10, 2007, the Veteran asserted that all of his service-connected disabilities, including his status-post PFPS of the left knee, were more disabling than currently evaluated; the RO properly interpreted this letter as an increased rating claim for status-post PFPS of the left knee, among other claims.

6.  Prior to December 16, 2006, the Veteran's service-connected status-post PFPS of the left knee was not manifested by left leg extension limited to 10 degrees or more.

7.  Prior to February 11, 2014, the Veteran's service-connected GERD with irritable bowel syndrome is manifested by, at worst, heartburn and reflux. 

8.  Effective February 11, 2014, the Veteran's service-connected GERD with irritable bowel syndrome is manifested by, at worst, daily diarrhea with abdominal pain, abdominal bloating 1-2 times per week, constipation 3-4 times per month, rectal bleeding every other week for 3 days at a time, and continuous medication for control.

9.  The Veteran's service-connected migraine headaches are manifested by, at worst, attacks of disabling headaches 2-3 times per week which require seclusion, avoidance of all activity for 24 hours when these attacks, occur, and an inability to engage in any gainful activity for 2-3 days per week.

10.  The Veteran's service-connected psoriatic arthritis has been manifested by, at worst, complaints of multiple pain joint, normal x-rays of all joints, and no credible objective evidence of compensable disability, including prior to May 1, 2007.

11.  In February 2007, the RO properly reduced the rating assigned for service-connected psoriatic arthritis from 20 percent to zero percent effective May 1, 2007.

12.  The Veteran's service-connected bilateral hearing loss is manifested by, at worst, audiometric testing results which merit the assignment of a Roman numeral of I or II in each ear; this equates to a zero percent (non-compensable) rating for bilateral hearing loss.

13.  The Veteran's service-connected hypertension is manifested by, at worst, complaints of elevated blood pressure.

14.  The Veteran's service-connected allergic rhinitis is manifested by, at worst, complaints of a stuffy nose.

15.  The Veteran's epididymitis is manifested by, at worst, complaints of testicular pain.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 50 percent for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Diagnostic Code (DC) 6847 (2013).

2.  The criteria for a disability rating greater than 30 percent for anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, DC 9400 (2013).

3.  The criteria for a disability rating greater than 10 percent for status-post patellofemoral pain syndrome (PFPS) of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5299-5261 (2013).

4.  The criteria for an earlier effective date than December 16, 2006, for a 10 percent rating for status-post PFPS of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.155, 3.157(a), 3.400(o), 4.7, 4.71a, DC 5299-5261 (2013).

5.  The criteria for a disability rating greater than 10 percent prior to February 11, 2014, and greater than 30 percent thereafter, for GERD with irritable bowel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, DC 7346-7319 (2013).

6.  The criteria for a disability rating of 50 percent, but no higher, for migraine headaches have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, DC 8100 (2013).

7.  The criteria for a compensable disability rating for psoriatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5009 (2013).

8.  The rating reduction from 20 percent to zero percent effective May 1, 2007, for psoriatic arthritis was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5112(b)(6) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.103(b), 3.105(e), 4.1, 4.2, 4.7, 4.71a, DC 5257 (2013).

9.  The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.385, 4.1, 4.2, 4.7, 4.85, 4.86, Tables VI and VIA, DC 6100 (2013).

10.  The criteria for a compensable disability rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, DC 7101 (2013).

11.  The criteria for a compensable disability rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, DC 6522 (2013).

12.  The criteria for a compensable disability rating for epididymitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115a, 4.115b, DC 7599-7525 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in March 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence showing that his service-connected disabilities had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court previously held that to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four-part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Following the Federal Circuit's decision, the Court subsequently issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).  For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III either have been met in this case or that any error in not providing such notice is not prejudicial to the Veteran.

The first and third elements were met by a letter issued in October 2008 to the Veteran and his then representative.  This letter informed the Veteran that he needed to provide information showing his service-connected disabilities had worsened.  He was informed that such evidence could be a statement from his doctor or lay statements describing what individuals had observed about his disability.  He was told that he needed to provide VA information as to where he had received medical treatment, or that he could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disability had worsened.  He also was informed of what evidence VA would obtain on his behalf and what he needed to do to help VA process his claims.  The Veteran also has submitted personal statements and lay statements from others with respect to his service-connected disability.  As the Board finds the Veteran had actual knowledge of the requirement to show worsening of the disabilities and the variety of the medical and lay evidence which could support his claims, any failure to provide him with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.

As to the second element of Vazquez-Flores notice, the Board acknowledges that the Veteran was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of his disability and their impact on his employment.  See Vazquez-Flores III, 24 Vet. App. at 107.  The Board notes in this regard that the relevant Diagnostic Codes used in evaluating the Veteran's service-connected disabilities were included as attachments to the October 2008 letter sent to him by VA.  The Veteran also received a statement of the case in December 2008 and supplemental statements of the case in February 2009 and in March 2014 addressing his claims.  Specific VCAA notice to the Veteran of the ratings schedule to be applied to the symptomatology of his disabilities is unnecessary in light of repeated correspondence sent to the Veteran by the RO/AMC describing the Rating Schedule and applying the relevant regulations to his claim.  The Board finds that the Veteran was on notice of the existence and function of the Ratings Schedule.  The Board further finds that any error in the third element of Vazquez-Flores notice is not prejudicial.  In summary, the Board concludes that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.

The Veteran's earlier effective date claim for status-post PFPS of the left knee is a "downstream" element of the RO's grant of service connection for this disability.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As noted, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  The Veteran also was notified of other types of evidence he could submit in support of his claims.  The Veteran further was informed of when and where to send the evidence.  After consideration of the contents of the VCAA notice provided during the pendency of this appeal, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini, 18 Vet. App. at 112.

As will be explained below in greater detail, the evidence does not support granting increased ratings for obstructive sleep apnea, anxiety disorder, status-post PFPS of the left knee, GERD with irritable bowel syndrome, psoriatic arthritis, bilateral hearing loss, hypertension, allergic rhinitis, or epididymitis.  The evidence also does not support assigning an effective date earlier than December 16, 2006, for a 10 percent rating for status-post PFPS of the left knee.  The evidence supports finding that the disability rating for the Veteran's service-connected psoriatic arthritis was reduced properly by the RO.  Because the Veteran was fully informed of the evidence needed to substantiate his claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  The Veteran's claims were last readjudicated in March 2014.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  Pursuant to the Board's June 2012 remand, the Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

The Veteran was afforded VA examinations which address the nature and severity of his service-connected psoriatic arthritis prior to May 1, 2007.  The Veteran also was provided with VA examinations which address the current nature and severity of his service-connected disabilities.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Also, as detailed in the Introduction, the Board finds that there has been substantial compliance with the prior Remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Increased Rating Claims

The Veteran contends that each of his service-connected obstructive sleep apnea , anxiety disorder, status-post PFPS of the left knee, GERD with irritable bowel syndrome, migraine headaches, psoriatic arthritis, bilateral hearing loss, hypertension, allergic rhinitis, and epididymitis are all more disabling than currently evaluated.




Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected obstructive sleep apnea currently is evaluated as 50 percent disabling effective November 23, 2004, under 38 C.F.R. § 4.97, DC 6847.  See 38 C.F.R. § 4.97, DC 6847 (2013).

The Veteran's service-connected anxiety disorder currently is evaluated as 30 percent disabling effective August 23, 2006, under 38 C.F.R. § 4.130, DC 9400.  See 38 C.F.R. § 4.130, DC 9400 (2013).  A 30 percent rating is assigned under DC 9400 for anxiety disorder manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned under DC 9400 for anxiety disorder manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under DC 9400 for anxiety disorder manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9400 for anxiety disorder manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

The Veteran's service-connected status-post PFPS of the left knee currently is evaluated as 10 percent disabling effective December 16, 2006, by analogy to 38 C.F.R. § 4.71a, DC 5299-5261 (other knee disabilities-limitation of leg extension).  See 38 C.F.R. § 4.71a, DC 5299-5261 (2013).  A 10 percent rating is assigned under DC 5261 for leg extension limited to 10 degrees.  A 20 percent rating is assigned for leg extension limited to 15 degrees.  A 30 percent rating is assigned for leg extension limited to 20 degrees.  A 40 percent rating is assigned for leg extension limited to 30 degrees.  A maximum 50 percent rating is assigned for leg extension limited to 45 degrees.  Id.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2013).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2013).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2013).  Where a Veteran has a limitation of flexion and a limitation of extension, the limitations must be rated separately to adequately compensate for functional loss, which comports with the principle underlying Esteban.  See VAOPGCPREC 9-2004.  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2013).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).  VA's General Counsel has held that limitation of motion and instability of the knee involve different symptomatology and separate ratings specifically are allowed under the Rating Schedule with x-ray evidence of arthritis.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

The Veteran's service-connected GERD with irritable bowel syndrome currently is evaluated as 10 percent disabling prior to February 11, 2014, and 30 percent disabling thereafter, by analogy to 38 C.F.R. § 4.114, DC 7346-7319  (hiatal hernia-irritable colon syndrome).  See 38 C.F.R. § 4.114, DC 7346-7319 (2013).  A 10 percent rating is assigned under DC 7319 for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  A maximum 30 percent rating is assigned under DC 7319 for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  See 38 C.F.R. § 4.114, DC 7319 (2013).  Because the Veteran is in receipt of the maximum disability rating available under DC 7319 for his service-connected GERD effective February 11, 2014, the other DC used in evaluating this disability (DC 7346) will be considered in evaluating his GERD symptomatology effective on that date.  A maximum 60 percent rating is assigned under DC 7346 for hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptoms combinations productive of severe impairment of health.  See 38 C.F.R. § 4.114, DC 7346 (2013).

The Veteran's service-connected migraine headaches currently are evaluated as 10 percent disabling prior to September 21, 2012, and as 50 percent disabling thereafter under 38 C.F.R. § 4.124a, DC 8100.  See 38 C.F.R. § 4.124a, DC 8100 (2013).  A 10 percent rating is assigned under DC 8100 for migraines with characterized prostrating attacks averaging 1 in 2 months over the previous several months.  A 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over the previous several months.  A maximum 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  Because the Veteran is in receipt of the maximum disability rating available under DC 8100 effective September 21, 2012, other potentially relevant DCs must be considered in evaluating his migraine headaches symptomatology effective on that date.

The Veteran's service-connected psoriatic arthritis currently is evaluated as 20 percent disabling prior to May 1, 2007, and as zero percent disabling thereafter under 38 C.F.R. § 4.71a, DC 5009 (other types of arthritis).  See 38 C.F.R. § 4.71a, DC 5009 (2013).  The Rating Schedule provides that arthritis evaluated under DC 5009 will be rated as rheumatoid arthritis under DC 5002.  Under DC 5002, rheumatoid arthritis as an active process is rated as 20 percent disabling with 1 or 2 exacerbations a year in a well-established diagnosis.  A 40 percent rating is assigned for rheumatoid arthritis with symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times per year.  A 60 percent rating is assigned for rheumatoid arthritis with criteria less than the 100 percent rating but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over longer periods.  A maximum 100 percent rating is assigned for rheumatoid arthritis with constitutional manifestations associated with active joint involvement or totally incapacitating.  See 38 C.F.R. § 4.71a, DC 5002 (2013).  Chronic residuals of rheumatoid arthritis such as limitation of motion or ankylosis, favorable or unfavorable, should be rated under the appropriate DC for the specific joints involved.  Where the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC, then a 10 percent rating may be assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5002.  Limitation of motion must be confirmed objectively by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  A Note to DC 5002 provides that the ratings for the active process will not be combined the residual ratings for limitation of motion or ankylosis and the higher evaluation should be assigned.  Id.

The Veteran's service-connected bilateral hearing loss currently is evaluated as zero percent disabling (non-compensable) under 38 C.F.R. §§ 4.85, Tables VI and VII, DC 6100.  See 38 C.F.R. §§ 4.85, Tables VI and VII, DC 6100 (2013).  The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b). 

The Court has held that the assignment of disability ratings for hearing impairment is to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran's service-connected hypertension currently is evaluated as zero percent disabling (non-compensable) under 38 C.F.R. § 4.104, DC 7101.  See 38 C.F.R. § 4.104, DC 7101 (2013).  A 10 percent rating is assigned under DC 7101 for hypertension with diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for hypertension with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for hypertension with diastolic pressure predominantly 120 or more.  A maximum 60 percent rating is assigned for hypertension with diastolic pressure predominantly 130 or more.  See 38 C.F.R. § 4.104, DC 7101 (2013).  Note (1) to DC 7101 provides that hypertension or isolated systolic hypertension must be confirmed by blood pressure readings taken 2 or more times on at least 3 different days.  This Note also provides that hypertension means diastolic blood pressure is predominantly 90 mm or greater and isolated systolic hypertension means that systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, DC 7101, Note (1) (2013).  Note (2) to DC 7101 provides that hypertension due to aortic insufficiency or hyperthyroidism as part of the condition causing it rather than by separate rating.  Note (3) to DC 7101 provides that hypertension should be evaluated separately from hypertensive heart disease and other types of heart disease.  See 38 C.F.R. § 4.104, DC 7101, Notes (2) and (3) (2013).

The Veteran's service-connected allergic rhinitis currently is evaluated as zero percent disabling (non-compensable) under 38 C.F.R. § 4.97, DC 6522.  See 38 C.F.R. § 4.97, DC 6522 (2013).  A 10 percent rating is assigned under DC 6522 for allergic rhinitis without polyps but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on 1 side.  A maximum 30 percent rating is assigned for allergic rhinitis with polyps.  Id.

The Veteran's service-connected epididymitis currently is evaluated by analogy to 38 C.F.R. § 4.115b, DC 7599-7525 (other genitourinary disability-chronic epididmyo-orchitis).  DC 7525 provides that this disability will be rated as a urinary tract infection under 38 C.F.R. § 4.115a.  Under 38 C.F.R. § 4.115a, a 10 percent rating is assigned for a urinary tract infection requiring long-term drug therapy, 1-2 hospitalizations per year, and/or intermittent intensive management.  A maximum 30 percent rating is assigned for a urinary tract infection manifested by recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than 2 times/year) and/or requiring continuous intensive management.  See 38 C.F.R. §§ 4.115a, 4.115b, DC 7599-7525 (2013).

Factual Background

The record evidence shows that, on VA outpatient treatment in April 2006, a history of psoriatic arthritis was noted.  The Veteran reported increased joint pain since discontinuing Remicade.  The assessment was psoriatic arthritis.

On VA general medical examination later in April 2006, the Veteran's complaints included worsening psoriatic arthritis in the knees, ankles, and heels, migraine headaches, and irritable bowel syndrome.  The Veteran stated that his GERD "is the same although he states that his Zantac was increased from 150 to 300 mg [twice daily].  His hypertension is the same."  His sleep was "somewhat worse" and he was on a continuous positive airway pressure (CPAP) machine.  The Veteran's allergic rhinitis and epididymitis were the same.  Physical examination showed no swelling or deformity in the right knee, bilateral ankles, and left hip, and no nasal abnormality.  X-rays of the Veteran's hips, feet, ankles, and knees "are all normal which makes [what the] Veteran claims questionable."  The diagnoses included psoriasis arthralgia worse on the knees, ankles, feet, and hands, with normal x-rays, migraine headaches, irritable bowel syndrome, GERD, hypertension, sleep apnea, allergic rhinitis, status-post vasectomy with chronic epididymitis "with no change from last year."

On VA mental health outpatient treatment in May 2006, the Veterans' complaints included "chronic pain and orthopedic problems which cause significant physical limitations."  Mental status examination of the Veteran showed full orientation, average intellect, "good insight regarding current medical problems contributing to his anxiety/distress and frustration," no history of prior suicide attempt or current suicidal or homicidal ideation, and no psychosis.  The Veteran's GAF score was 65, indicating some mild symptoms or some difficulty in social, occupational, or school functioning but generally functioning pretty well, with some meaningful interpersonal relationships.  The Axis I diagnosis was anxiety disorder, not otherwise specified.

On VA rheumatology outpatient treatment later in May 2006, the Veteran's complaints included diffuse pain, often over the low back and sacral area, with "varies from day to day."  Physical examination showed a soft, non-tender abdomen, no active synovitis or enthesitis, no overtly tender joints, normal muscle strength.  An electromyograph (EMG) was normal.  The impressions included psoriasis without evidence of psoriatic arthritis and diffuse pain and low back pain.

On VA psychiatric examination in August 2006, the Veteran's complaints included a loss of appetite and energy, poor libido, social isolation, "mild decrements in hygiene," prominent irritability and worry.  The Veteran attributed "many of these symptoms (negativity, apathy) to his chronic pain and the resulting limitations on his abilities (cannot provide for his family, cannot do some activities with his children)."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Mental status examination of the Veteran showed he was clean, neatly groomed, unremarkable psychomotor activity, unremarkable speech, a depressed mood, intact attention, full orientation, unremarkable thought process and thought content, no delusions, and reported sleep impairment due to sleep apnea and "frequent vivid nightmares with content including 'killing, getting killed, accidents, seeing my wife with someone else.'"  The Veteran stated that "he can usually fall asleep and stay asleep."  There was no inappropriate behavior, no obsessive/ritualistic behavior, no panic attacks, no homicidal or suicidal ideation, good impulse control, no episodes of violence, an ability to maintain minimum personal hygiene, a grossly intact memory, and no problems with activities of daily living.  The Veteran did not contend that his unemployment was due to the effects of his mental disorder.  The Veteran's GAF score was 55, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The Axis I diagnoses included anxiety disorder, not otherwise specified.

On VA outpatient treatment in September 2006, a history of chronic allergic rhinitis was noted.  The Veteran reported that flunisolide "caused extreme nasal burning, and the nasalcrom made his nose even more."  He also reported that Allegra 180 mg "is the only one that has worked."  The Veteran stated that "he is also unable to work due to his constant and extreme pain."  He was unable to perform repetitive functions "because it causes increased joint pains."  The Veteran's blood pressure was 131/74 and he rated his pain as 8/10 on a pain scale (with 10/10 being the worst imaginable pain).  The assessment was osteoarthritis/pain.

In November 2006, the Veteran complained of "experiencing severe headaches for several years.  He describes them as originating at the base of his skull and progressing to both jaws.  He describes the sensation in his jaws as 'quivering.'"  His headaches occurred 2-3 times per month and usually were associated with photophobia and phonophobia.  His migraines "have worsened in both intensity and length - they usually last 4.5 days now."  Physical examination showed blood pressure of 128/78, full orientation, full visual fields, 20/20 vision bilaterally with correction, intact extraocular muscles, normal facial sensation, symmetrical strength in muscles of facial expression, symmetrical palatal elevation, 5/5 motor strength, normal reflexes, intact sensation in all extremities, the tongue "protrudes without deviation," normal finger-to-nose coordination, and a normal gait.  The assessment was chronic migraines.  The Veteran was advised to increase his Maxalt to 10 mg at the onset of a migraine and 10 mg every 2 hours but not to take more than 30 mg in 24 hours.  He also was advised to "continue metoclopramide for abortive therapy as well as for any nausea."  He finally was advised to start Topamax 25 mg every day and titrate up to an additional 25 mg every week until reaching 50 mg twice daily.

On VA mental health outpatient treatment later in November 2006, the Veteran denied any current anxiety and depression symptoms.  "Sleep is not as good."  Mental status examination of the Veteran showed he was casually dressed, good hygiene, good insight and judgment, no history of prior suicide attempts or current suicidal or homicidal ideation, and no psychosis.  The Veteran's GAF score was 60, indicating moderate symptoms.  The Axis I diagnosis was anxiety disorder, not otherwise specified.  The Veteran was advised to continue taking Effexor, discontinue clonazepam, and change to temazepam for sleep.

On VA outpatient treatment in December 2006, the Veteran's complaints included bilateral hip, knee, and hand pain and swelling of the feet and lower legs "with prolonged ambulation (10-15 minutes)."  Physical examination showed a normal gait, a soft, non-tender abdomen, a full range of motion in all extremities, no joint swelling or palpable tenderness, and no neurological focal deficit.  The assessment was pain in multiple joints of questionable etiology.

On VA examination later on December 16, 2006, the Veteran's complaints included multiple joint pains.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Assistive aids were not needed for walking.  The Veteran was limited to standing 15- 30 minutes and to walk 1/4 mile.  Physical examination showed a normal gait, no evidence of abnormal weight-bearing, no abnormal shoe wear pattern, complaints of pain at the end-points of range of motion testing, no additional limitation of motion due to pain, and mild inflammatory arthritis with skin plaques 3x3 centimeters (cm) over the olecranons of the elbows.  X-rays were reviewed.  The diagnosis was mild, early psoriatic arthritis in the hands, knees, and right foot.

On VA outpatient treatment in April 2007, the Veteran reported that his migraine headaches "have been a little less severe but no less frequent.  He feels tired a lot but also has sleep apnea."  The impression was migraine.

In a July 2007 statement, the Veteran asserted that he experienced daily joint pain due to his service-connected psoriatic arthritis.  He also asserted that his service-connected migraine headaches "have gotten more debilitating in the last 3 years," lasted on average from 2-3 days, and occurred 4-6 times per month.  His service-connected obstructive sleep apnea also had worsened.

On VA audiology examination in August 2007, the Veteran's complaints included "difficulty understanding speech as spoken by his wife and child and also has difficulty understanding speech heard over the television."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  A history of in-service noise exposure was reported but a history of post-service occupational and recreational noise exposure was denied.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
60
60
LEFT
30
40
40
60
65

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 92 percent in the left ear.  There was normal middle ear function bilaterally.  The VA audiologist stated:

With the present hearing loss that was detected today, the [Veteran] would be expected to function nearly normally under ideal listening conditions in the absence of background noise and when he is able to clearly see a nearby person who is speaking.  Under less than ideal listening conditions, the [Veteran] would be expected to experience significant difficulties understanding speech, particularly when there is background noise and when he cannot see the person who is speaking to him, especially over a communication system such as a telephone.

The diagnoses included bilateral sensorineural hearing loss.

On VA general medical examination in August 2007, the Veteran's complaints included excessive nighttime snoring, occasional breathing cessation at night with snoring, excessive daytime fatigue, migraine headaches, stomach pain/reflux, and intermittent testicular pain/swelling.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran had been on a continuous positive airway pressure (CPAP) machine since 2003.  He experienced 2-3 migraines per month, each lasting 1 week.  His GERD had been stable by taking Zantac twice daily.  His left knee pain had been stable since 2002 knee surgery.  His allergic rhinitis was stable on medication.  He denied any symptoms related to his service-connected hypertension which also was stable on medication.  He last experienced an episode of testicular pain/swelling due to his service-connected epididymitis in 2007.  He denied experienced any episodes of sinusitis in the previous 12 months.  The Veteran's blood pressure was 125/84, 119/84, and 125/83.  Physical examination showed he was healthy appearing with a normal gait, normal nasal vestibule and turbinates without obstruction, a normal septum, no nasal polyps, normal sinuses, normal abdomen, normal bowel sounds without tenderness or palpable masses, no hernia, no abdominal guarding, normal testis, epididymis, seminal vesicles and spermatic cord, a down/depressed mood, normal judgment, appropriate behavior, no obsessive behavior, and no hallucinations or delusions.  X-rays of the hands, pelvis, left hip, ankles, and knees were negative or normal.  X-rays of the feet were within normal limits.  The Veteran was not employed and had been unemployed for 2-5 years due to "disability from medical problems."  The diagnoses included sleep apnea, migraine headaches, GERD, PFPS of the left knee, allergic rhinitis, hypertension, and epididymitis.

On VA mental disorders examination in September 2007, the Veteran "reported that there has been no change in his symptoms since his last evaluation."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated:

[The Veteran also] reported that he experiences frequent mood swings.  He stated that [his] wife has found him to be irritable, tense, anxious, and depressed.  He endorsed difficulty with getting motivated to do anything during the day.  He stated that he awakens in a numb, indifferent state and struggles with the urge to stay in bed all day.  He described his sleep as 'horrible.'

He reported feeling "lethargic and fatigued" during the day and falling asleep "everywhere."  The Veteran also reported "he is often consumed with overwhelming, uncontrollable worry about finances, his children, his health, his brother's health...his best friend who is currently in Iraq, and his wife.  He stated that he experiences difficulty with find[ing] pleasure in life."  The Veteran further reported "bouts of suicidal ideation without intent or plan."  He also believed "his medical problems are the main reason for his unemployability."  He had "become very socially withdrawn."  He had 1 good friend "but otherwise does not associate[] with anyone outside of his immediate family.  Moreover, he has become increasingly estranged from his family of origin since getting discharge[d] which has decreased his social support significantly."

Mental status examination of the Veteran in September 2007 showed he was clean, casually dressed, fatigued, stiff, with unremarkable speech, a depressed mood, intact attention, full orientation, unremarkable thought process, suicidal ideation and ruminations, no delusions or hallucinations, no inappropriate behavior or obsessive/ritualistic behavior, no panic attacks, no homicidal ideation, suicidal ideation "with no intent or plan to do so," good impulse control, no episodes of violence, an ability to maintain minimum personal hygiene, slight problems with traveling and severe problems with other recreational activities, and normal memory.  The Veteran stated that "he just ran out of clonazepam and his nightmares are starting to increase in intensity and frequency."  He also did not contend that his unemployment was due to the effects of his mental disorder.  The Veteran's GAF score was 65, indicating some mild symptoms.  The Axis I diagnoses included anxiety disorder, not otherwise specified.

On VA outpatient treatment in November 2007, the Veteran's complaints included "no headache other than his typical severe migraines."  The assessment included continuing headaches.

In March 2008, the Veteran reported that his anxiety had improved on Effexor.  He reported milder nightmares.  He denied any problems with appetite.  He had less irritability.  He denied any suicidal or homicidal ideation or auditory or visual hallucinations.  Mental status examination of the Veteran showed no abnormal movements, full orientation, normal speech, logical and linear thought processes, and fair insight and judgment.  The Veteran's GAF score was 60.  The Axis I diagnosis was anxiety disorder, not otherwise specified.

On VA outpatient treatment in August 2008, the Veteran reported that his migraines had improved since being switched to a new medication.  "He says he is still getting headaches 1-2x a week, but that the headaches are less severe, lasting a shorter time, and are easily controlled with Maxalt or sometimes even Tylenol."  Physical examination showed blood pressure of 132/74, full orientation, fluent speech, intact visual fields, pupils equal, round, and reactive to light and accommodation, intact extraocular movements, intact sensation to light touch, intact coordination, and no gait abnormalities.  The assessment included migraines and obstructive sleep apnea/daytime sleepiness.

In December 2008, the Veteran complained of continued excessive daytime sleepiness and "feels that valproate has significantly decreased his migraine frequency."  He was unable to drive due to his excessive daytime sleepiness.  

In March 2009, the Veteran complained "he continues to feel sleepy and tired during the day" even though he used a CPAP machine nightly.  The impressions included obstructive sleep apnea "with insufficient response to CPAP."  

In April 2009, the Veteran reported that "Effexor XR has significantly improved mood.  Denies depression, anxiety, problems with sleep or appetite."  He also denied suicidal or homicidal ideation or auditory or visual hallucinations.  "His sleep is helped by CPAP."  Mental status examination of the Veteran showed no abnormal movements, full orientation, normal speech, logical and linear thought process, fair insight and judgment.  The Veteran's GAF score was 60.  The Axis I diagnosis was anxiety disorder, not otherwise specified.

In June 2009, the Veteran's complaints included psoriatic arthritis and multiple joint pain.  Physical examination showed swelling at the proximal interphalangeal (PIP) and metacarpophalangeal (MCP) joints of the third and fourth digits of the left hand.  The assessment included psoriatic arthritis.

In July 2009, the Veteran reported that his "mood remains 'good most days' of Effexor XR.  Denies severe depression, anxiety, problems with appetite.  Does have occasional problems with sleep."  He also denied any suicidal or homicidal ideation or auditory or visual hallucinations.  Mental status examination of the Veteran showed no abnormal movements, full orientation, normal speech, logical and linear thought processes, and fair insight and judgment.  The Veteran's GAF score was 60.  The Axis I diagnosis was anxiety disorder, not otherwise specified.  

In November 2009, the Veteran complained of psoriatic arthritis.  "The joint pain is most bothersome to him right now."  Physical examination showed mild pitting of fingernails.  The assessment included psoriatic arthritis.

In January 2010, the Veteran's complaints included chronic epididymitis from a previous vasectomy.  "He complains of persistent pain in the right side of the testicle with pain and swelling."  His blood pressure was "well controlled with present medications."  He also reported "doing well with current medication with no breakthrough symptoms unless he forgets to take his medication" for GERD.  He also was "doing well on current medications" for his anxiety disorder.  Physical examination showed a soft, non-tender abdomen with normal bowel sounds, normal testicles "without any evidence of testicular swelling," no overlying erythema or increased warmth of the testicles, no testicle torsion, tenderness to palpation "located over the epididymis on the right," no tenderness to palpation of either testicle, no hernias, full orientation, and a normal gait.  The assessment included right epidydimal pain, psoriatic arthritis, hypertension which was "well controlled with current medications," allergic rhinitis, a history of migraines, GERD, obstructive sleep apnea, and anxiety/depression.

In February 2010, the Veteran reported "things in family life are going well.  Children doing well in school.  Mood remains normal on Effexor XR.  Denies severe depression, anxiety, problems with appetite."  He also denied any suicidal or homicidal ideation or auditory or visual hallucinations.  Mental status examination of the Veteran showed no abnormal movements, full orientation, normal speech, no suicidal or homicidal ideation, no auditory or visual hallucinations, logical and linear thought process, and fair insight and judgment.  The Veteran's GAF score was 60.  The Axis I diagnosis was anxiety disorder, not otherwise specified.

In May 2010, the Veteran "complained primarily of pain."  The Veteran reported sleeping 8-9 hours per night and being awakened by nightmares 3 nights per week.  Mental status examination of the Veteran showed he was casually but neatly dressed, well-groomed, interactive and appropriately responsive to humor, no suicidal or homicidal ideation, and no auditory or visual hallucinations.  The Veteran's current GAF score was 51-60, indicating moderate symptoms.  The Axis I diagnoses included anxiety disorder, not otherwise specified.

On VA mental disorders examination in March 2011, the Veteran complained of moderate daily anxiety for the previous 7 years.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Mental status examination of the Veteran showed he was casually dressed, lethargic psychomotor activity, unremarkable speech, an anxious mood, full orientation, rambling thought process, thought content with ruminations, no delusions, reported difficulty sleeping "most nights" that impacted his quality of life "and ability to focus during the day," no hallucinations, no inappropriate behavior, no obsessive/ritualistic behavior, no panic attacks, no homicidal or suicidal thoughts, fair impulse control, no episodes of violence, an ability to maintain minimum personal hygiene, no problems with activities of daily living, and normal memory.  The Veteran did not contend his unemployment was due to the effects of his mental disorder.  The Veteran's GAF score was 60.  The Axis I diagnosis was anxiety disorder, not otherwise specified.

On VA audiology examination in April 2011, the Veteran "denied any changes to his hearing sensitivity since his last ratings exam."  A history of in-service noise exposure "is a matter of record."  The Veteran also denied any new noise exposure since his most recent VA examination.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
55
65
70
LEFT
25
30
50
60
65

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 98 percent in the left ear.  Otoscopy revealed clear external auditory canals.  There was normal middle ear pressure.  The diagnosis was bilateral sensorineural hearing loss.

On VA general medical examination in April 2011, the Veteran's complaints included obstructive sleep apnea, psoriatic arthropathy, migraine headaches, and hypertension.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that his migraine headaches were stable with Topamax used "to block" and metoclopramide "used to treat acute headaches."  The Veteran also took medication to treat his hypertension.  Physical examination showed blood pressure of 116/73, 106/70, and 103/64, a normal gait, no nail abnormalities, normal external auditory canals and tympanic membranes, normal nasal vestibule and turbinates, no nasal obstruction, a normal septum, no nasal polyps, normal sinuses, normal abdomen, normal bowel sounds without palpable masses, hernia, ascites, abdominal guarding, or tenderness, normal testis, epididymis, seminal vesicles, and spermatic cord, no joint swelling, effusion, tenderness, or laxity, no joint ankylosis or other objective abnormalities, and no evidence of inflammatory arthritis.  Range of motion testing showed a full range of motion in the hands, knees, hips, and ankles.  There was normal muscle strength, normal motor strength, normal muscle tone, and no muscle atrophy.  Psychiatric examination showed normal judgment, no obsessive behavior, appropriate behavior, and no hallucinations or delusions.  X-rays of the feet, hands, and ankles were normal.  The diagnoses included obstructive sleep apnea, psoriatic arthropathy, migraine headache disorder, and hypertension.

On VA outpatient treatment in June 2011, the Veteran's complaints included joint pain which "is not improved."  The assessment included psoriatic arthritis.  

In July 2011, the Veteran's complaints included possible psoriatic arthritis and persistent pain in the knees, feet, and hands.  "He wakes up at night because of pain.  Pain is better with some activity."  Physical examination showed diffuse musculoskeletal pain.  The assessment included "HLA-B27 negative diffuse arthralgias: possible psoriatic arthritis, though no clinical signs that would match his symptoms at this time.  No nail pitting."

On VA outpatient allergy clinic treatment in July 2011, a "concern for allergic rhinitis" was noted along with positive skin testing for pollens, dogs, dust mites, and cockroaches.  "He reports that he had fairly intense nasal burning with flunisolide requiring him to stop use in the past.  He is taking Allegra 180 mg daily.  He reports less blowing of his nose with this medication.  He has used eye drops for ocular symptoms and he reports that he has worsening of symptoms around his dogs."  The Veteran wore a CPAP machine at night.  The Veteran's blood pressure was 132/81.  Physical examination showed turbinates with some paleness and hypertrophy, right greater than left, mild cobblestoning, clear tympanic membranes, clear lungs to auscultation, no cough, no wheeze, normal mental status and gait.  The diagnoses included allergic rhinitis by history and obstructive sleep apnea.

On VA outpatient psychiatry treatment in July 2011, the Veteran reported "several setbacks including his mother becoming severely ill, sleep corrections (with CPAP) and trying to reconnect with [his] father who is distant from" him.  The Veteran also reported that his medications were "helpful for mood and anxiety."  He denied suicidal or homicidal ideation or auditory or visual hallucinations "though does wish he could escape."  Mental status examination of the Veteran showed no abnormal movements, full orientation, normal speech, logical and linear thought processes, and fair insight and judgment.  The Veteran's GAF score was 60.  The Axis I diagnosis was anxiety disorder, not otherwise specified.

On VA headaches Disability Benefits Questionnaire (DBQ) on September 21, 2012, the Veteran complained of 2-3 headaches per week each lasting about 1 day.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that his headaches began in 1999 and "required him to stop all activities and seclude himself in a quiet, dark room.  Continuing to be active during a headache increases the severity and duration of the headaches which can last up to 13 days and may require an emergency room visit for parenteral therapy."  The Veteran reported that taking topiramate 75 mg twice daily reduced the frequency of his headaches to 2-3 per week each lasting "about a day of seclusion."  Taking metoclopramide at the onset of his headaches "prevents nausea and seems to shorten headaches to about one full day of seclusion."  He also reported that he had tried a variety of medications "with the present regimen being the best."  Physical examination showed blood pressure 132/82, full orientation, mildly antalgic gait "at onset," intact coordination, cranial nerves, and sensation, and normal muscle bulk, tone, and strength.  The VA examiner stated in summary:

In spite of the current best management strategy the Veteran has ever had, he describes experiencing disabling headaches two to three times per week that require him to seek out seclusion and avoid activity for about 24 hours at a time.  This results in his being unable to engage in gainful activity for 2-3 days per week at unpredictable times.  This degree of life disruption would seem incompatible with holding down any employment that required regular, reliable attendance.

On VA esophageal conditions DBQ in September 2012, the Veteran's complaints included heartburn, irritable bowel syndrome symptoms of diarrhea "as often as 4-5 loose stools daily," gas, and bloating.  The Veteran's treatment plan included taking continuous medication (ranitidine twice daily and dicyclomine) for his esophageal condition.  The VA examiner stated, "Veteran was late to exam and all requested exams could not be completed."  This examiner also stated that the Veteran's esophageal conditions did not impact his ability to work.  The diagnoses were GERD and irritable bowel syndrome. 

On VA knee and lower leg DBQ in September 2012, the Veteran's complaints included knee pain.  Range of motion testing of the left knee showed flexion to 120 degrees with no objective evidence of painful motion and extension to 0 degrees (or no limitation of motion on extension) with no objective evidence of painful motion.  There was no additional limitation of motion or painful motion on repetitive testing.  Physical examination of the left knee showed functional impairment due to less movement than normal and interference with sitting, standing, and weight-bearing, tenderness to palpation for joint line or soft tissues, 5/5 muscle strength, no instability, no evidence or history of recurrent patellar subluxation/dislocation, and no shin splints.  X-rays showed no arthritis or patellar subluxation.  The VA examiner stated that the Veteran's knee condition would impact his ability to work because he "could not do physical employment."  The diagnoses included psoriatic arthritis of the left knee.

On VA non-degenerative arthritis DBQ in September 2012, the Veteran's complaints included multiple joint pain.  The Veteran's arthritis condition required the continuous use of medication (Relafen).  There was no weight loss or anemia due to this condition.  The Veteran experienced left knee pain as a result of this arthritis condition.  There was no limitation of motion in any joint attributable to this arthritis condition.  The Veteran also experienced 4 or more incapacitating exacerbations of this arthritis condition per year, each lasting 1 day, and requiring him "to lie down for several hours."  There were no constitutional manifestations associated with this condition.  The VA examiner stated that this condition impacted the Veteran's ability to work because he could not do physical employment, although it was possible that he could do sedentary employment.  The diagnosis was psoriatic arthritis.

On VA outpatient treatment in November 2012, the Veteran stated that "he has been doing fairly well, even though he has been faced with multiple deaths of others he is close with."  His mood and anxiety had remained stable.  He denied any recurrence of severe anxiety and depression, suicidal or homicidal ideation, or auditory or visual hallucinations.  Mental status examination of the Veteran showed no abnormal movements, full orientation, normal speech, logical and linear thought processes, and fair judgment and insight.  The Veteran's GAF score was 60.  The Axis I diagnosis was anxiety disorder, not otherwise specified.  It was noted that the Veteran was taking Buspar 15 mg twice daily.

In February 2013, the Veteran reported no recent changes in his hearing.  The VA audiologist stated that there had been no change in the Veteran's audiometric testing results since his most recent VA audiology examination in April 2011.  There was 100 percent speech recognition in both ears.

In April 2013, the Veteran stated, "It's been a rough few months."  He also reported "several recent experiences of feeling a lot of negative emotion" all at once.  He denied any suicidal or homicidal ideation or plan and any auditory or visual hallucinations.  Mental status examination of the Veteran showed full orientation, normal speech, logical and linear thought processes, grossly intact memory, and fair judgment and insight.  The Veteran's GAF score was 60.  The Axis I diagnosis was anxiety disorder, not otherwise specified.  The Veteran was advised to increase his Buspar to 20 mg twice daily "to better treat anxiety."

In June 2013, the Veteran reported that he was feeling "all right."  A history of anxiety disorder was noted.  The Veteran reported that "he has been staying busy, involved in activities with children, church, which he enjoys. Says this tends to keep his mood 'up' and denies periods of severe depression though does have times of low mood."  The Veteran denied any suicidal or homicidal ideation or plan or any auditory or visual hallucinations.  Mental status examination of the Veteran was unchanged.  The Veteran's GAF score was unchanged.  The Axis I diagnosis was unchanged.  

On VA non-degenerative arthritis DBQ in September 2013, the Veteran complained of multiple joint pain "but he has not been told it was due to psoriatic arthritis."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Continuous medication (Methotrexate; Daypro) was required.  The Veteran experienced 4 or more non-incapacitating exacerbations and 1 incapacitating exacerbation of his arthritis condition per year.  The Veteran did not have pain, limitation of motion, or joint deformities associated with this arthritis condition.  There were no constitutional manifestations of this arthritis condition.  This condition would impact his ability to work because "Veteran has difficulty bending, lifting, typing, sitting and standing for prolonged periods."  The VA examiner stated that there was conflicting evidence of record.  "It is unclear which joints are actually affected by the psoriatic arthritis and whether or not there are actually any incapacitating episodes occurring due to signs and symptoms of the arthritis."  This examiner opined that the Veteran's knee condition was not affected by psoriatic arthritis.  The rationale for this opinion was that the record evidence indicated that the Veteran's knee disability was due to patellofemoral pain syndrome and there was no evidence of joint inflammation on examination of the knee.  The diagnosis was psoriatic arthritis.

On VA knee and lower leg DBQ in September 2013, the Veteran complained of knee problems "which he thinks is due to arthritis."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran experienced flare-ups of knee pain which resulted in decreased range of motion.  Range of motion testing of the left knee showed flexion to 130 degrees with pain beginning at 130 degrees and 0 degrees of extension (or hyperextension or no limitation of extension).  There were no changes in range of motion or additional limitation of motion on repetitive testing.  Physical examination of the left knee showed functional impairment due to less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing, tenderness to palpation for the joint line or soft tissues, 5/5 muscle strength, no anterior instability, and no evidence or history of recurrent patellar subluxation/dislocation.  X-rays showed no arthritis.  The Veteran's left knee disability impacted his ability to work because he "has difficulty lifting, standing and walking for prolonged periods."  The diagnosis was PFPS of the bilateral knees.

On VA outpatient treatment in September 2013, the Veteran reported that his blood pressure was well-controlled on medication.  The Veteran's blood pressure was 120/70.  The assessment included hypertension.

In October 2013, the VA examiner stated:

[The Veteran] is using his CPAP machine with face mask but he has difficulty using the mask because it comes out from his chin and mouth becomes open and causing snoring during sleep again. [The Veteran] also has reaction[s] to his dream enactments causing him to throw his hands and legs around during sleep causing significant distress events for the spouse. [The Veteran] is currently taking clonazepam 2 mg at bedtime which initially controlled his REM sleep behavior disorder problem, however he is experiencing recurrence of those symptoms again as he is not getting good sleep because of the mask issue. He is also feeling excessively sleepy during the day which was reasonably well controlled on [medication].

The VA clinician also stated that the Veteran's medication to treat his service-connected GERD with irritable bowel syndrome "has been reduced to half to prevent excessive drowsiness."  This clinician stated further that the Veteran had been diagnosed as having narcolepsy.  The impressions included obstructive sleep apnea "with difficulty using the CPAP continuously without getting adequate benefit from CPAP use due to mask issues."  The VA clinician stated that he would give the Veteran "a higher size of mask. If he is using the medium size he will be given a large size or if he is using a small mask he will be given a large mask."

In December 2013, the Veteran complained of bloody noses after blowing his nose and was unsure if this was related to his allergic rhinitis.  His prior allergy testing was noted.  The Veteran reported that he was taking Allegra 180 mg daily for his allergic rhinitis.  "His symptoms are rhinorrhea, stuffy nose, itchy watery eyes" and paroxysmal nocturnal dyspnea.  Physical examination showed patent nares, inflamed mucosa, swollen turbinates, no active bleeding or eschars, no oral lesions, clear lungs to auscultation, and no wheezes.  The diagnoses included allergic rhinitis.

On February 3, 2014, the Veteran stated that he was unsure if his hearing had changed although he complained that his hearing sounded unbalanced in his bilateral hearing aids.  The Veteran's speech recognition scores were 92 percent in the right ear and 84 percent in the left ear.  The VA audiologist concluded that the Veteran's audiometric testing results indicated that his hearing was stable when compared with the results obtained in February 2013.

On VA intestinal conditions DBQ on February 11, 2014, the Veteran complained of daily diarrheal episodes (up to 5-6 times a day) accompanied by abdominal pain, abdominal bloating 1-2 times a week, constipation 3-4 times a month, and rectal blooding every other week for 3 days at a time.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Continuous medication (dicyclomine) was required for control of the Veteran's intestinal condition.  He experienced more or less constant abdominal distress with 7 or more exacerbations in the previous 12 months.  He also had a benign neoplasm.  The VA examiner stated that the Veteran's reported symptoms "promote daily issues with frequent need for restroom breaks and would decrease productivity in a work setting."  The diagnosis was irritable bowel syndrome.

On VA esophageal conditions DBQ on February 11, 2014, the Veteran's complaints included infrequent epigastric pain and reflux.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Continuous medication (omeprazole) was required to treat his GERD.  He experienced transient nausea 4 times a year each lasting less than 1 day.  The Veteran's esophageal condition would not impact his ability to work.  The diagnosis was GERD.




Analysis

In regard to all the below claims, the Board observes that the Veteran is competent to report on symptoms and credible to the extent that he may sincerely believe he is entitled to higher ratings.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the impairment associated with his disabilities based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment associated with the Veteran's disabilities.  

The Board finds that the preponderance of the evidence is against the Veteran's claim for a disability rating greater than 50 percent for obstructive sleep apnea.  The Veteran contends that this disability is more disabling than currently evaluated.  The record evidence does not support his assertions.  It shows instead that this disability is manifested by, at worst, complaints of daytime sleepiness and difficulty sleeping and the use of a CPAP machine.  The Board notes in this regard that a 50 percent rating is assigned under DC 6847 for obstructive sleep apnea which requires the use of a breathing assistance device such as a CPAP machine.  See 38 C.F.R. § 4.97, DC 6847 (2013).  It appears that, although the Veteran has complained of problems using his CPAP machine, there is no evidence that he experiences chronic respiratory failure with carbon dioxide retention or cor pulmonale or required a tracheostomy (i.e., a 100 percent rating under DC 6847).  Id.  For example, although the Veteran reported that his sleep apnea had worsened even though he was on a CPAP in March 2009, he subsequently reported in April 2009 that his sleep had improved.  He reported only "occasional problems with sleep" in July 2009.  At his most recent VA outpatient treatment for obstructive sleep apnea in October 2013, the Veteran reported problems using the mask on his CPAP machine and was given a larger size mask to use.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to a disability rating greater than 50 percent for obstructive sleep apnea.  In summary, the Board finds that the criteria for a disability rating greater than 50 percent for obstructive sleep apnea have not been met.

The Board next finds that the preponderance of the evidence is against the Veteran's claim for a disability rating greater than 30 percent for anxiety disorder.  The Veteran has asserted that this disability is more disabling than currently evaluated.  The record evidence does not support his assertions.  It shows instead that this disability is manifested by, at worst, complaints of daily anxiety and difficulty sleeping.  For example, the Veteran's GAF score on VA outpatient treatment in May 2006 showed that his service-connected anxiety disorder was, at worst, mildly disabling.  VA examination in August 2006 indicated that the Veteran attributed "many" of his psychiatric complaints and symptoms "to his chronic pain and the resulting limitations on his abilities (cannot provide for his family, cannot do some activities with his children)."  Mental status examination showed he was clean, neatly groomed, unremarkable psychomotor activity, unremarkable speech, a depressed mood, intact attention, full orientation, unremarkable thought process and thought content, no delusions, and reported sleep impairment due to sleep apnea and "frequent vivid nightmares with content including 'killing, getting killed, accidents, seeing my wife with someone else.'"  The Veteran stated that "he can usually fall asleep and stay asleep."  There was no inappropriate behavior, no obsessive/ritualistic behavior, no panic attacks, no homicidal or suicidal ideation, good impulse control, no episodes of violence, an ability to maintain minimum personal hygiene, a grossly intact memory, and no problems with activities of daily living.  The Veteran's GAF score indicated moderate symptoms.  

On VA mental disorders examination in September 2007, the Veteran "reported that there has been no change in his symptoms since his last evaluation" in August 2006.  Although he complained of frequent mood swings, feeling lethargic, and social withdrawal, the Veteran's GAF score in September 2007 reflected only mildly disabling symptoms.  On VA outpatient treatment in March 2008, the Veteran reported that his anxiety had improved on Effexor.  He reported milder nightmares.  He denied any problems with appetite.  He had less irritability.  He also denied any suicidal or homicidal ideation or auditory or visual hallucinations.  In April 2009, the Veteran reported that "Effexor XR has significantly improved mood.  Denies depression, anxiety, problems with sleep or appetite."  He also denied suicidal or homicidal ideation or auditory or visual hallucinations.  These findings essentially were unchanged on subsequent VA outpatient treatment in February 2010.  

VA mental disorders examination in March 2011 documented the Veteran's complaints of moderate daily anxiety for the previous 7 years.  Mental status examination showed he was casually dressed, lethargic psychomotor activity, unremarkable speech, an anxious mood, full orientation, rambling thought process, thought content with ruminations, no delusions, reported difficulty sleeping "most nights" that impacted his quality of life "and ability to focus during the day," no hallucinations, no inappropriate behavior, no obsessive/ritualistic behavior, no panic attacks, no homicidal or suicidal thoughts, fair impulse control, no episodes of violence, an ability to maintain minimum personal hygiene, no problems with activities of daily living, and normal memory.  The Veteran's GAF score again indicated mild symptoms of anxiety disorder.  On VA outpatient treatment in July 2011, the Veteran also reported that his medications were "helpful for mood and anxiety."  He denied suicidal or homicidal ideation or auditory or visual hallucinations "though does wish he could escape."  His GAF score was unchanged.  The Veteran continued to be seen on an outpatient basis for treatment of his service-connected anxiety disorder in 2012 and 2013 when his GAF scores and mental status examination continued to demonstrate mildly disabling symptoms.  It appears that the Veteran's medication was increased following subsequent VA outpatient treatment in April 2013 "to better treat anxiety."  

The evidence does not indicate that the Veteran experiences occupational and social impairment with reduced reliability and productivity, deficiencies in most areas, or total occupational and social impairment (i.e., a 50, 70, or 100 percent rating) such that a disability rating greater than 30 percent is warranted for the Veteran's service-connected anxiety disorder under DC 9400.  See 38 C.F.R. § 4.130, DC 9400 (2013).  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to a disability rating greater than 30 percent for anxiety disorder.  The Veteran's complaints of anxiety and episodes of depression are contemplated in the assigned rating.  The frequency, severity, and duration of his symptoms are contemplated in the assigned rating and consistent with the assigned GAF scores.  For example, the Veteran has complained on occasion of suicidal ideations with no plan but he has denied such symptoms on substantially more other occasions.  Thus, the frequency, severity, and duration of his symptom is not akin to symptomatology associated with a higher rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013) ("[The veteran]'s proposed interpretation, meanwhile, would nullify this clear structure by reading relevant symptomatology almost entirely out of the regulation at the 70 percent level.  Under his construction, a veteran whose symptoms correspond exactly to a 30 percent disability could attain a 70 percent rating simply by demonstrating that those symptoms have adversely impacted his work, school, family relations, judgment, thinking, and mood.  This interpretation runs contrary to the regulation's plain language.").  The record does not persuasively show that the effects of the symptoms of the Veteran's anxiety disorder are the type, frequency and severity associated with a higher rating.  In summary, the Board finds that the criteria for a disability rating greater than 30 percent for anxiety disorder have not been met.

The Board next finds that the preponderance of the evidence is against the Veteran's claim for a disability rating greater than 10 percent for status-post patellofemoral pain syndrome (PFPS) of the left knee.  The Veteran has asserted that this disability is more disabling than currently evaluated.  The record evidence does not support his assertions.  It shows instead that this disability is manifested by, at worst, no limitation of motion on extension, complaints of pain on movement and difficulty lifting, standing, and walking for prolonged periods, and normal x-rays.  For example, on VA outpatient treatment in December 2006, the Veteran's complaints included left knee pain.  Physical examination showed a normal gait, a full range of motion, and no joint swelling or palpable tenderness.  The assessment included left knee pain of questionable etiology.  The Veteran reported on VA general medical examination in August 2007 that his left knee pain had been stable since 2002 knee surgery.  On VA examination in April 2011, physical examination showed a normal gait, no joint swelling, effusion, tenderness, or laxity, no joint ankylosis or other objective abnormalities, and no evidence of inflammatory arthritis.  Range of motion testing showed a full range of motion in the left knee.  There was normal muscle strength, normal motor strength, normal muscle tone, and no muscle atrophy.  No relevant diagnosis was offered.

VA knee and lower leg DBQ in September 2012 documented the Veteran's complaints of knee pain.  Range of motion testing of the left knee showed flexion to 120 degrees with no objective evidence of painful motion and extension to 0 degrees (or no limitation of motion on extension) with no objective evidence of painful motion.  There was no additional limitation of motion or painful motion on repetitive testing.  Physical examination of the left knee showed functional impairment due to less movement than normal and interference with sitting, standing, and weight-bearing, tenderness to palpation for joint line or soft tissues, 5/5 muscle strength, no instability, no evidence or history of recurrent patellar subluxation/dislocation, and no shin splints.  X-rays showed no arthritis or patellar subluxation.  

At the Veteran's most recent VA knee and lower leg DBQ in September 2013, the Veteran complained of knee problems "due to arthritis."  The Veteran experienced flare-ups of knee pain which resulted in decreased range of motion.  Range of motion testing of the left knee showed flexion to 130 degrees with pain beginning at 130 degrees and 0 degrees of extension (or hyperextension or no limitation of extension).  There were no changes in range of motion or additional limitation of motion on repetitive testing.  Physical examination of the left knee showed functional impairment due to less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing, tenderness to palpation for the joint line or soft tissues, 5/5 muscle strength, no anterior instability, and no evidence or history of recurrent patellar subluxation/dislocation.  X-rays showed no arthritis.  The diagnosis was PFPS of the bilateral knees.

The evidence does not indicate that the Veteran experiences at least left leg extension limited to 15 degrees or more such that a disability rating greater than 10 percent is warranted under DC 5299-5261 for his service-connected status-post PFPS of the left knee.  See 38 C.F.R. § 4.71a, DC 5299-5261 (2013).  There also is no indication that the Veteran experiences both limitation of motion and instability of the left knee due to his service-connected status-post PFPS of the left knee such that different ratings are warranted with x-ray evidence of arthritis.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  The evidence indicates instead that left knee x-rays are normal and showed no arthritis.  The Veteran also is not entitled to a separate rating under Diagnostic Code 5260 as flexion does not at least meet the zero criteria.  The Veteran finally has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to a disability rating greater than 10 percent for status-post PFPS of the left knee.  Rather, the Veteran's symptoms are recognized in the current rating in accordance with DeLuca and 38 C.F.R. § 4.59.  In summary, the Board finds that the criteria for a disability rating greater than 10 percent for status-post PFPS of the left knee have not been met.

The Board next finds that the preponderance of the evidence is against the Veteran's claim for a disability rating greater than 10 percent prior to February 11, 2014, and greater than 30 percent thereafter, for GERD with irritable bowel syndrome.  The Veteran has asserted that this disability is more disabling than currently evaluated.  The record evidence does not support his assertions.  It shows instead that, prior to February 11, 2014, this disability is manifested by, at worst, heartburn and reflux.  VA general medical examination in April 2006 documented the Veteran's complaints of irritable bowel syndrome.  The Veteran stated that his GERD "is the same although he states that his Zantac was increased from 150 to 300 mg [twice daily]."  VA general medical examination in August 2007 documented the Veteran's complaints of stomach pain/reflux.  The Veteran stated that his GERD had been stable by taking Zantac twice daily.  Physical examination showed he was healthy appearing with normal abdomen, normal bowel sounds without tenderness or palpable masses, no hernia, and no abdominal guarding.  The diagnoses included GERD.  No relevant complaints were noted on VA outpatient treatment in January 2010 when the Veteran reported that he was "doing well with current medication with no breakthrough symptoms unless he forgets to take his medication" for GERD.  Physical examination showed a soft, non-tender abdomen with normal bowel sounds.  VA esophageal conditions DBQ in September 2012 documented the Veteran's complaints included heartburn, irritable bowel syndrome symptoms of diarrhea "as often as 4-5 loose stools daily," gas, and bloating.  The Veteran's treatment plan included taking continuous medication (ranitidine twice daily and dicyclomine) for his esophageal condition.  The diagnoses were GERD and irritable bowel syndrome.

The evidence does not indicate that, prior to February 11, 2014, the Veteran's service-connected GERD with irritable bowel syndrome was manifested by persistently recurrent epigastric distresses with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health or symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health (i.e., a 30 or 60 percent rating under DC 7346) or severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress (i.e., a 30 percent rating under DC 7319) such that a disability rating greater than 10 percent is warranted for this time period under DC 7346-7319.  See 38 C.F.R. § 4.114, DC 7346-7319 (2013).  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to a disability rating greater than 10 percent prior to February 11, 2014, for his service-connected GERD with irritable bowel syndrome.  Thus, the Board finds that the criteria for a disability rating greater than 10 percent prior to February 11, 2014, for GERD with irritable bowel syndrome have not been met.

The evidence also indicates that, effective February 11, 2014, the Veteran's service-connected GERD with irritable bowel syndrome is manifested by, at worst, daily diarrhea with abdominal pain, abdominal bloating 1-2 times per week, constipation 3-4 times per month, rectal bleeding every other week for 3 days at a time, and continuous medication for control.  VA intestinal conditions DBQ on February 11, 2014, documented the Veteran's complaints of daily diarrheal episodes (up to 5-6 times a day) accompanied by abdominal pain, abdominal bloating 1-2 times a week, constipation 3-4 times a month, and rectal bleeding every other week for 3 days at a time.  Continuous medication (dicyclomine) was required for control of the Veteran's intestinal condition.  He experienced more or less constant abdominal distress with 7 or more exacerbations in the previous 12 months.  He also had a benign neoplasm.  The VA examiner stated that the Veteran's reported symptoms "promote daily issues with frequent need for restroom breaks and would decrease productivity in a work setting."  The diagnosis was irritable bowel syndrome.  VA esophageal conditions DBQ on February 11, 2014, documented the Veteran's complaints included infrequent epigastric pain and reflux.  Continuous medication (omeprazole) was required to treat his GERD.  He experienced transient nausea 4 times a year each lasting less than 1 day.  The diagnosis was GERD.

The Board acknowledges that the evidence clearly shows that the Veteran's service-connected GERD with irritable bowel syndrome had worsened effective February 11, 2014.  The VA examination in February 2014 showed that the Veteran's service-connected GERD with irritable bowel syndrome had become severe with diarrhea with more or less constant abdominal distress (i.e., a 30 percent rating under DC 7319).  See 38 C.F.R. § 4.114, DC 7319 (2013).  As noted elsewhere, because the Veteran is in receipt of the maximum disability rating available under DC 7319, other potentially applicable DCs will be considered in evaluating his increased rating claim.  The evidence does not indicate, however, that the Veteran's service-connected GERD with irritable bowel syndrome is manifested by symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia or other symptom combinations productive of severe health impairment (i.e., a 60 percent rating under DC 7346) such that a disability rating greater than 30 percent is warranted for this disability during this time period.  See 38 C.F.R. § 4.114, DC 7346 (2013).  VA esophageal conditions DBQ in February 2014 documented only that the Veteran complained of infrequent epigastric pain.  Although the Veteran contends that his health is significantly impaired, the evidence does not indicate that his service-connected GERD with irritable bowel syndrome results in severe health impairment.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to a disability rating greater than 30 percent effective February 11, 2014, for his service-connected GERD with irritable bowel syndrome.  Thus, the Board finds that the criteria for a disability rating greater than 30 percent effective February 11, 2014, for GERD with irritable bowel syndrome have not been met.

The Board next finds that the Veteran is entitled to a disability rating greater than 10 percent prior to September 21, 2012, but not greater than 50 percent for the entire appeal period for migraine headaches.  The Veteran has asserted that this disability is more disabling than currently evaluated.  Prior to September 21, 2012, the Veteran's service-connected migraine headaches are manifested by, at worst, complaints of headaches but were stable on medications prescribed to treat them.  For example, on VA outpatient treatment in November 2006, the Veteran complained of "severe headaches for several years" which occurred 2-3 times per month and usually were associated with photophobia and phonophobia but significantly, "usually last 4.5 days now."  That calculates to a significant amount of the month during which the Veteran is symptomatic.  Physical examination showed blood pressure of 128/78, full orientation, full visual fields, 20/20 vision bilaterally with correction, intact extraocular muscles, normal facial sensation, symmetrical strength in muscles of facial expression, symmetrical palatal elevation, 5/5 motor strength, normal reflexes, intact sensation in all extremities, the tongue "protrudes without deviation," normal finger-to-nose coordination, and a normal gait.  The assessment was chronic migraines.  The Veteran was advised to increase his Maxalt to 10 mg at the onset of a migraine and 10 mg every 2 hours but not to take more than 30 mg in 24 hours.  He also was advised to "continue metoclopramide for abortive therapy as well as for any nausea."  He finally was advised to start Topamax 25 mg every day and titrate up to an additional 25 mg every week until reaching 50 mg twice daily.  Subsequent VA outpatient treatment in April 2007 indicated that the Veteran reported that his migraine headaches "have been a little less severe but no less frequent.  He feels tired a lot but also has sleep apnea."  VA general medical examination in August 2007 documented the Veteran's report that he experienced 2-3 migraines per month, each lasting 1 week which calculates to a significant amount of the month during which the Veteran is symptomatic.  VA outpatient treatment in November 2007 documented the Veteran's complaints of "no headache other than his typical severe migraines."  VA general medical examination in April 2011 documented the Veteran's report that his migraine headaches were stable with Topamax used "to block" them and metoclopramide "used to treat acute headaches."  

The evidence indicates that, prior to September 21, 2012, the Veteran's service-connected migraine headaches were manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability (i.e., a 50 percent rating under DC 8100) such that a disability rating of 50 percent is warranted during this time period.  See 38 C.F.R. § 4.124a, DC 8100 (2013).  According to the September 2012 VA examiner, the frequency and duration of the Veteran's symptoms are such that it would make it difficult for the Veteran to hold down employment that required regular reliable attendance.  The Board sees no clear worsening of the frequency and duration of symptoms the Veteran reported at the September 2012 VA examination compared to the frequency and duration of symptoms reported in the earlier VA examinations and in the VA treatment records such that a different rating should be in effect for two periods.  Based on the VA examiner's opinion, the record suggests that without the Veteran's medications, the severity of his headaches is more often consistent with the symptomatology associated with a 50 percent rating.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (providing that a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  Thus, the Board finds that the criteria for a disability rating of 50 percent prior to September 21, 2012, for migraine headaches have been met.

The evidence also indicates that during the entire appeal period, the Veteran's service-connected migraine headaches are manifested by, at worst, attacks of disabling headaches 2-3 times per week which require seclusion, avoidance of all activity for 24 hours when these attacks, occur, and an inability to engage in any gainful activity for 2-3 days per week.  VA examination on September 21, 2012, showed that the Veteran reported at this examination that taking topiramate 75 mg twice daily reduced the frequency of his headaches to 2-3 per week each lasting "about a day of seclusion."  Taking metoclopramide at the onset of his headaches "prevents nausea and seems to shorten headaches to about one full day of seclusion."  He also reported that he had tried a variety of medications "with the present regimen being the best."  The VA examiner stated in summary:

In spite of the current best management strategy the Veteran has ever had, he describes experiencing disabling headaches two to three times per week that require him to seek out seclusion and avoid activity for about 24 hours at a time.  This results in his being unable to engage in gainful activity for 2-3 days per week at unpredictable times.

The Veteran currently is in receipt of the maximum 50 percent rating available for his service-connected migraine headaches.  See 38 C.F.R. § 4.124a, DC 8100 (2013).  As such, other relevant DCs for evaluating neurological conditions and convulsive disorders must be considered in determining whether he is entitled to a disability rating greater than 50 percent, for migraine headaches on an extraschedular basis.  See 38 C.F.R. § 3.321 (discussing extraschedular entitlement); see also 38 C.F.R. § 4.124, DC 8000 et seq. (rating neurological conditions and convulsive disorders).  The evidence does not show, and the Veteran does not contend, that his service-connected migraine headaches is manifested by a neurological condition or convulsive disorder such that an increased rating is warranted for this disability under another applicable DC.  It also appears that the symptomatology associated with the Veteran's service-connected migraine headaches is contemplated within the 50 percent rating assigned for this disability.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to a disability rating greater than 50 percent, for his service-connected migraine headaches, including on an extraschedular basis.  The Veteran does not complain of unusual or exceptional symptoms associated with his headache disability.  Thus, the Board finds that the criteria for a disability rating greater than 50 percent, for migraine headaches, including on an extraschedular basis, have not been met.

The Board next finds that the preponderance of the evidence is against the Veteran's claim for a compensable disability rating for psoriatic arthritis.  The Veteran has contended that his service-connected psoriatic arthritis results in compensable disability due to multiple joint pain.  The evidence does not support these assertions.  It shows instead that the preponderance of the evidence shows no credible evidence of compensable disability associated with the diagnosis.  The Veteran's service-connected psoriatic arthritis is manifested by, at worst, complaints of multiple joint pain, normal x-rays of all joints, and no credible objective evidence of compensable disability.  For example, VA general medical examination in April 2006 documented the Veteran's complaints of worsening psoriatic arthritis in the knees, ankles, and heels.  Physical examination showed no swelling or deformity in the right knee, bilateral ankles, and left hip.  The VA examiner concluded that the Veteran's normal x-rays of the hips, feet, ankles, and knees made his assertions regarding worsening psoriatic arthritis "questionable."  The diagnoses included psoriasis arthralgia worse on the knees, ankles, feet, and hands, with normal x-rays.  VA rheumatology outpatient treatment in May 2006 documented the Veteran's complaints of diffuse pain.  Physical examination showed no overtly tender joints and normal muscle strength.  The impressions included psoriasis without evidence of psoriatic arthritis.  VA examination in December 2006 again noted the Veteran's complaints of multiple joint pains.  Physical examination showed a normal gait, no evidence of abnormal weight-bearing, no abnormal shoe wear pattern, complaints of pain at the end-points of range of motion testing, no additional limitation of motion due to pain, and mild inflammatory arthritis with skin plaques 3x3 centimeters (cm) over the olecranons of the elbows.  The diagnosis was mild, early psoriatic arthritis in the hands, knees, and right foot.  VA outpatient treatment in June 2009 found swelling at the PIP and MCP joints of the third and fourth digits of the left hand.  The assessment included psoriatic arthritis.

Although the Veteran complained of psoriatic arthropathy on VA general medical examination in April 2011, physical examination showed no nail abnormalities, no joint swelling, effusion, tenderness, or laxity, no joint ankylosis or other objective abnormalities, and no evidence of inflammatory arthritis.  Range of motion testing showed a full range of motion in the hands, knees, hips, and ankles.  There was normal muscle strength, normal motor strength, normal muscle tone, and no muscle atrophy.  X-rays of the feet, hands, and ankles were normal.  The diagnoses included psoriatic arthropathy.  On VA outpatient treatment in July 2011, the Veteran's complaints included possible psoriatic arthritis and persistent pain in the knees, feet, and hands.  Physical examination showed diffuse musculoskeletal pain.  The assessment included "HLA-B27 negative diffuse arthralgias: possible psoriatic arthritis, though no clinical signs that would match his symptoms at this time.  No nail pitting."  VA non-degenerative arthritis DBQ in September 2012 noted that the Veteran's arthritis condition required the continuous use of medication.  There was no weight loss or anemia due to this condition.  The Veteran experienced left knee pain but no limitation of motion in any joint or constitutional manifestations as a result of this arthritis condition.  The Veteran also experienced 4 or more incapacitating exacerbations of this arthritis condition per year, with each episode each lasting 1 day and requiring him "to lie down for several hours."

VA non-degenerative arthritis DBQ in September 2013 again indicated that the Veteran reported experiencing 4 or more non-incapacitating exacerbations and 1 incapacitating exacerbation of his arthritis condition per year.  He did not have pain, limitation of motion, or joint deformities associated with this arthritis condition and there were no constitutional manifestations.  The VA examiner stated that there was conflicting evidence of record regarding the Veteran's service-connected psoriatic arthritis.  "It is unclear which joints are actually affected by the psoriatic arthritis and whether or not there are actually any incapacitating episodes occurring due to signs and symptoms of the arthritis."  This examiner opined that the Veteran's knee condition was not affected by psoriatic arthritis.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The September 2013 VA examiner's opinion also persuasively suggests that the Veteran's diagnosis of psoriatic arthritis is not well-established as is required for a minimum compensable 20 percent rating under DC 5009 for psoriatic arthritis (when rated as rheumatoid arthritis under DC 5002).  See 38 C.F.R. § 4.71a, DC 5009 (2013).

The Board acknowledges the Veteran's continuing complaints of multiple joint pain which he attributes to his service-connected psoriatic arthritis.  The evidence does not credibly indicate that this disability is manifested by 1 or 2 exacerbations a year in a well-established diagnosis (i.e., a minimum 20 percent rating under DC 5009) such that a compensable disability rating is warranted.  Id.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to a compensable disability rating for his service-connected psoriatic arthritis.  Thus, the Board finds that the criteria for a compensable disability rating for psoriatic arthritis have not been met.

The Board next finds that the preponderance of the evidence is against the Veteran's claim for a compensable disability rating for bilateral hearing loss.  The Veteran contends that his service-connected bilateral hearing loss is more disabling than currently evaluated.  The record evidence does not support these assertions.  It shows instead that the Veteran's service-connected bilateral hearing loss is manifested by, at worst, audiometric testing results which merit the assignment of a Roman numeral of II in the right ear and of I in the left ear; this equates to a zero percent (non-compensable) rating for bilateral hearing loss.  The Board emphasizes the mechanical nature of disability ratings for service-connected bilateral hearing loss.  See Lendenmann, 3 Vet. App. at 345.  The Veteran's audiometric testing results on VA audiology examination in August 2007 merit a Roman numeral of II for the right ear and I in the left ear.  This equates to a zero percent (non-compensable) rating under DC 6100.  See 38 C.F.R. § 4.86, 4.86, Tables VI and VII, DC 6100 (2013).  The Veteran's audiometric testing results on VA audiology examination in April 2011 merit a Roman numeral of I for each ear.  This again equates to a zero percent rating under DC 6100.  Id.  The Veteran denied any changes in his hearing on subsequent VA outpatient treatment in February 2013 and the VA audiologist also found no changes in the Veteran's audiometric testing results since his most recent VA examination in April 2011.  The Veteran's hearing was tested again in February 2014 and found to be stable since his most recent hearing evaluation in February 2013.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to a compensable disability rating for his service-connected bilateral hearing loss.  Thus, the Board finds that the criteria for a compensable disability rating for bilateral hearing loss have not been met.

The Board next finds that the preponderance of the evidence is against the Veteran's claim for a compensable disability rating for hypertension.  The Veteran has asserted that this disability is more disabling than currently evaluated.  The record evidence does not support his assertions.  It shows instead that the Veteran's service-connected hypertension is manifested by, at worst, complaints of elevated blood pressure.  On VA general medical examination in August 2007, the Veteran denied experiencing any symptoms related to his service-connected hypertension which also was stable on medication.  The Veteran's blood pressure in August 2007 was 125/84, 119/84, and 125/83.  VA general medical examination in April 2011 again indicated that the Veteran took medication to treat his hypertension.  Physical examination in April 2011 showed blood pressure of 116/73, 106/70, and 103/64.  The Veteran reported that his hypertension was well controlled with medication on subsequent VA outpatient treatment in September 2013.  The record evidence does not indicate that the Veteran experiences diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more or has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control (i.e., a 10 percent rating under DC 7101) such that a compensable disability rating is warranted under DC 7101 for his service-connected hypertension.  See 38 C.F.R. § 4.104, DC 7101 (2013).  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to a compensable disability rating for his service-connected hypertension.  Thus, the Board finds that the criteria for a compensable disability rating for hypertension have not been met.

The Board next finds that the preponderance of the evidence is against the Veteran's claim for a compensable disability rating for allergic rhinitis.  The Veteran has asserted that this disability is more disabling than currently evaluated.  The record evidence does not support his assertions.  It shows instead that the Veteran's service-connected allergic rhinitis is manifested by, at worst, complaints of a stuffy nose.  For example, VA general medical examination in August 2007 indicated that the Veteran's allergic rhinitis was stable on medication.  He denied experiencing any episodes of sinusitis in the previous 12 months.  Physical examination showed normal nasal vestibule and turbinates without obstruction, a normal septum, no nasal polyps, and normal sinuses.  VA outpatient allergy clinic treatment in July 2011 noted a "concern for allergic rhinitis."  Physical examination showed turbinates with some paleness and hypertrophy, right greater than left, mild cobblestoning, clear tympanic membranes, clear lungs to auscultation, no cough, and no wheeze.  The diagnoses included allergic rhinitis by history.  The Veteran was seen again for allergic rhinitis in December 2013 but no nasal polyps or obstruction was noted on physical examination.  The record evidence does not indicate that the Veteran's service-connected allergic rhinitis is manifested without polyps or with greater than 50 percent obstruction of nasal passage on both sides or complete nasal obstruction on 1 side (i.e., a 10 percent rating under DC 6522) such that a compensable disability rating is warranted for this disability.  See 38 C.F.R. § 4.97, DC 6522 (2013).  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to a compensable disability rating for his service-connected allergic rhinitis.  Thus, the Board finds that the criteria for a compensable disability rating for allergic rhinitis have not been met.

The Board finally finds that the preponderance of the evidence is against the Veteran's claim for a compensable disability rating for his service-connected epididymitis.  The Veteran has asserted that this disability is more disabling than currently evaluated.  The record evidence does not support his assertions.  It shows instead that the Veteran's service-connected epididymitis is manifested by, at worst, complaints of testicular pain.  For example, VA general medical examination in August 2007 documented the Veteran's report that he last experienced an episode of testicular pain/swelling due to his service-connected epididymitis in 2007.   Physical examination showed normal testis, epididymis, seminal vesicles, and spermatic cord.  VA outpatient treatment in January 2010 documented the Veteran's complaint of chronic epididymitis from a previous vasectomy.  "He complains of persistent pain in the right side of the testicle with pain and swelling."  Physical examination showed normal testicles "without any evidence of testicular swelling," no overlying erythema or increased warmth of the testicles, no testicle torsion, tenderness to palpation "located over the epididymis on the right," and no tenderness to palpation of either testicle.  The assessment included right epidydimal pain.  The record evidence does not indicate that the Veteran's service-connected epididymitis is manifested by a urinary tract infection that requires long-term drug therapy, 1-2 hospitalizations per year, and/or requiring intermittent intensive management (i.e., a 10 percent rating under DC 7525) such that a compensable disability rating is warranted.  See 38 C.F.R. §§ 4.115a, 4.115b, DC 7599-7525 (2013).  Pain alone does not warrant a compensable disability rating under the rating criteria.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to a compensable disability rating for his service-connected epididymitis.  Thus, the Board finds that the criteria for a compensable disability rating for epididymitis have not been met.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected disabilities.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  The Board again notes that the Veteran currently is in receipt of the maximum schedular ratings available under DC 8100 for his service-connected migraine headaches, and under DC 7319 for his service-connected GERD with irritable bowel syndrome effective February 11, 2014.  See 38 C.F.R. §§ 4.114, 4.124a, DCs 7319, 8100.

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluations assigned for the Veteran's service-connected disabilities are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of these disabilities.  This is especially true because the disability ratings currently assigned for the Veteran's service-connected disabilities contemplate the severity of the symptomatology experienced by the Veteran for each of these disabilities.  The staged ratings assigned for the Veteran's service-connected GERD with irritable bowel syndrome during the appeal period also reflect worsening symptomatology for these disabilities on the assigned effective dates.  The Veteran has not described any unusual or exceptional features associated with his disabilities or described how his functioning is impacted in an unusual or exceptional manner.  In light of the above, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Earlier Effective Date Claim

The Veteran contends that he is entitled to an earlier effective date for the 10 percent rating assigned for his service-connected PFPS of the left leg.  

Laws and Regulations

The effective date of an award of increased compensation "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  The effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule applies, however, where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to date of receipt of the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the following will be accepted as an informal claim for increased benefits or an informal claim to reopen: (1) A report of examination or hospitalization by VA or uniformed services, where such report relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission; (2) Evidence from a private physician or layman, with the date of receipt of such evidence accepted when the evidence is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits; (3) When submitted by or on behalf of the Veteran and entitlement is shown, date of receipt by VA of examination reports, clinical records, and transcripts of records will be accepted as the date of receipt of a claim if received from State, county, municipal, recognized private institutions, or other Government hospitals.  38 C.F.R. § 3.157(b).

As noted above, the Veteran's service-connected status-post PFPS of the left knee currently is evaluated as 10 percent disabling effective December 16, 2006, by analogy to 38 C.F.R. § 4.71a, DC 5299-5261 (other knee disabilities-limitation of leg extension).  See 38 C.F.R. § 4.71a, DC 5299-5261 (2013).  A 10 percent rating is assigned under DC 5261 for leg extension limited to 10 degrees.  A 20 percent rating is assigned for leg extension limited to 15 degrees.  A 30 percent rating is assigned for leg extension limited to 20 degrees.  A 40 percent rating is assigned for leg extension limited to 30 degrees.  A maximum 50 percent rating is assigned for leg extension limited to 45 degrees.  Id.

Factual Background & Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim for an earlier effective date than December 16, 2006, for a 10 percent rating for status-post PFPS of the left knee.  The record evidence does not support the Veteran's assertions concerning his entitlement to an earlier effective date.  Prior to December 16, 2006, the Veteran's service-connected status-post PFPS of the left knee was manifested by, at worst, complaints of left knee pain.  For example, although the Veteran complained of knee pain on VA examination in April 2006, x-rays of the knees were normal.  The April 2006 VA examiner questioned the credibility of the Veteran's complaints because his x-rays were normal.  There was no joint tenderness and normal muscle strength on VA outpatient treatment in May 2006.  Although the Veteran again complained of joint pain on VA outpatient treatment in early December 2006, physical examination showed a normal gait, a full range of motion in all extremities, and no joint swelling or palpable tenderness.  The assessment was pain in multiple joints of questionable etiology.  On VA examination on December 16, 2006, the Veteran's service-connected PFPS of the left knee was manifested by a demonstrable painful range of motion from 135 to 140 degrees.  

In a letter dated on April 10, 2007, the Veteran asserted that all of his service-connected disabilities, including his status-post PFPS of the left knee, were more disabling than currently evaluated; the RO properly interpreted this letter as an increased rating claim for status-post PFPS of the left knee, among other claims.

In regards to the Veteran's increased rating claim, his request for increase was received by the RO on April 10, 2007.  The Board already has found that the Veteran is not entitled to a disability rating greater than 10 percent for his service-connected status-post PFPS of the left knee.  As noted above, the general rule is that the effective date of an increased rating is no earlier than the date the claim is received, or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(o)(1) (2012).  The exception is if there is factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  See also 38 U.S.C.A. 5110(b)(2); Harper, 10 Vet. App. at 125; and VAOPGCPREC 12-98.  The Board has reviewed the available treatment records dated in the year prior to April 10, 2007, and finds that there was a factually ascertainable increase in disability on VA examination on December 16, 2006, when he experienced a painful range of motion in his left leg.  Also, although this evidence was associated with the claims file within one year of a June 2006 rating decision that denied an increase in rating, the increase is shown after the fact and so does not entitle the Veteran to an earlier effective date.    

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered carefully the lay evidence offered by the Veteran and his attorney in the form of voluminous correspondence with VA.  The Veteran, as a layperson, is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Veteran's lay statements do not persuasively show that his service-connected status-post PFPS of the left knee has more closely approximated the criteria for a higher rating in the year prior to December 16, 2006.  As explained above, the lay statements are outweighed by the more probative medical expert opinions.  In summary, the Board finds that the criteria for an earlier effective date than December 16, 2006, for a 10 percent rating for status-post PFPS of the left knee are not met.

Rating Reduction Claim

The Veteran asserts that the rating reduction from 20 percent to zero percent effective May 1, 2007, for his service-connected psoriatic arthritis was improper.  He specifically contends that, because there was no change in the symptomatology attributable to his service-connected psoriatic arthritis before or after May 1, 2007, the 20 percent disability rating should not have been reduced.

Factual Background & Analysis

The Board finds that the preponderance of the evidence does not support the Veteran's claim for restoration of a 20 percent rating effective May 1, 2007, for service-connected psoriatic arthritis.  The Board notes initially that, under 38 C.F.R. § 3.103(b)(2), no award of compensation will be reduced unless the beneficiary is notified of such adverse action and has been provided a period of 60 days to submit evidence showing that the adverse action should not be taken.  38 C.F.R. § 3.103(b)(2) (2013).  It appears that the RO has complied with all of the procedures governing rating reduction claims in this appeal although, as noted in the Introduction, the due process protections of 38 C.F.R. § 3.105(e) do not apply to this rating reduction claim.  See VAOPGCPREC 71-91.  As also noted in the Introduction, in a rating decision dated on June 14, 2006, and issued to the Veteran and then-service representative on June 21, 2006, the RO proposed to sever service connection for psoriatic arthritis.  The Veteran was notified of his right to a personal hearing and given 60 days to submit evidence showing that this action should not be taken.  Id.  The Veteran, through his then-service representative, responded in correspondence date-stamped as received by VA on July 18, 2006, by requesting a personal hearing.  The Veteran was notified by VA in a letter dated on August 1, 2006, that his personal hearing was being scheduled and additional VA outpatient treatment records had been obtained.  It appears that the Veteran's hearing was cancelled and a VA examination conducted on December 16, 2006, to determine the current nature and severity of his service-connected psoriatic arthritis and whether he still was entitled to a 20 percent rating for this disability.

The record evidence does not support a finding that the Veteran is entitled to restoration of a 20 percent rating effective May 1, 2007, for his service-connected psoriatic arthritis.  The Board incorporates by reference its previous discussion on why the record does not demonstrate that the Veteran is entitled to a compensable rating for psoriatic arthritis.  The preponderance of the evidence shows no credible evidence of compensable disability associated with the diagnosis.  The findings at the time of the reduction suggested that the Veteran's diagnosis was not well-established which was reaffirmed as late as in September 2013.  In any event, at the very least, as noted elsewhere, VA examination on December 16, 2006, demonstrated that the Veteran had a normal gait, no evidence of abnormal weight-bearing, no abnormal shoe wear pattern, complaints of pain at the end-points of range of motion testing, no additional limitation of motion due to pain, and mild inflammatory arthritis with skin plaques 3x3 cm over the olecranons of the elbows.  X-rays were reviewed.  The diagnosis was mild, early psoriatic arthritis in the hands, knees, and right foot.  Thus, the evidence shows that the Veteran's service-connected psoriatic arthritis showed improvement prior to May 1, 2007.  The Board observes that the Veteran's adequate VA examination on December 16, 2006 (which formed the basis for the RO's ratings reduction) demonstrated improvement in his service-connected psoriatic arthritis and did not show 1 or 2 exacerbations a year in a well-established diagnosis (as is required for a 20 percent rating under DC 5009) prior to May 1, 2007.  See 38 C.F.R. § 4.71a, DC 5009 (2013).  This finding also is in accord with the subsequent VA examiner's opinion in September 2013 in which he stated, "It is unclear which joints are actually affected by the psoriatic arthritis and whether or not there are actually any incapacitating episodes occurring due to signs and symptoms of the arthritis."  This opinion was fully supported.  See Stefl, 21 Vet. App. at 124.  The improvement has been sustained.  

The Veteran has not submitted or identified any evidence showing that his service-connected psoriatic arthritis currently is manifested by at least 1 or 2 exacerbations a year in a well-established diagnosis.  The Board finds that the RO complied with the notice provisions found in 38 C.F.R. § 3.103(b)(2) with respect to the rating reductions proposed and implemented for the Veteran's service-connected psoriatic arthritis.  The Board also finds that the competent evidence shows that the Veteran's service-connected psoriatic arthritis demonstrated improvement prior to May 1, 2007 which has been sustained.  In summary, the Board finds that the rating reduction from 20 percent to a zero percent rating effective May 1, 2007, for psoriatic arthritis was proper.  See 38 C.F.R. § 3.103(b)(2) (2013).


ORDER

Entitlement to a disability rating greater than 50 percent for obstructive sleep apnea is denied.

Entitlement to a disability rating greater than 30 percent for anxiety disorder is denied.

Entitlement to disability rating greater than 10 percent for status-post PFPS of the left knee is denied

Entitlement to an effective date earlier than December 16, 2006 for the award of a 10 percent rating for service connected status-post PFPS of the left knee is denied.

Entitlement to a disability rating greater than 10 percent prior to February 11, 2014, and greater than 30 percent thereafter, for GERD with irritable bowel syndrome is denied.

Entitlement to a higher disability rating of 50 percent for migraine headaches prior to September 21, 2012, is granted subject to the laws and regulations governing payment of monetary benefits.  

Entitlement to a disability rating in excess of 50 percent for migraine headaches for the entire appeal period is denied. 

Entitlement to a compensable disability rating for psoriatic arthritis is denied.

The rating reduction from 20 percent to 0 percent, effective May 1, 2007, for service-connected psoriatic arthritis was proper.

Entitlement to a compensable disability rating for bilateral hearing loss is denied.

Entitlement to a compensable disability rating for hypertension is denied.

Entitlement to a compensable disability rating for allergic rhinitis is denied.

Entitlement to a compensable disability rating for epididymitis is denied.


REMAND

TDIU Claim Prior to September 21, 2012

The Board finds that a VA Social and Industrial Survey for purposes of determining the impact of the Veteran's service-connected disabilities on his ability to work is necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his employability.  The claims folder should be reviewed, including records from the Social Security Administration, and that review should be indicated in the examination report.

The examiner should opine as to whether the Veteran's service-connected disabilities, either singly or all together, render him unable to obtain and maintain substantially gainful employment consistent with his employment history, educational attainment, and vocational experience.  

The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.

If the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

A complete rationale for all opinions expressed must be provided in the examination report.

2.  After completing the above action, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


